Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 29, 2014

                                     No. 04-14-00145-CV

            IN THE GUARDIANSHIP ESTATE OF MARIA I. RODRIGUEZ,

                      From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2010-PC-2639
                      Honorable Polly Jackson Spencer, Judge Presiding

                                        ORDER
Sitting:      Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice

       On July 28, 2014, this court ordered appellant to file an amended brief because the brief
he filed on July 22, 2014, did not comply with Texas Rule of Appellate Procedure 38.1.
Appellant filed an amended brief on August 6, 2014, which was accepted by this court.
Appellees’ brief then became due on September 5, 2014. On August 28, 2014, appellees filed a
motion to strike the amended brief and dismiss the appeal, alleging the amended brief also does
not comply with Rule 38.1.

     Appellees’ motion to strike appellant’s amended brief and dismiss this appeal is
DENIED. Appellees are reminded that their brief remains due no later than September 5, 2014.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court